Citation Nr: 0004654	
Decision Date: 02/23/00    Archive Date: 02/28/00

DOCKET NO.  97-33 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for disability of the 
arms and legs manifested by loss of sensation and drawing of 
the muscles.  

2.  Entitlement to service connection for melanoma due to 
herbicide exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran had active military service from December 1965 to 
December 1967, which included a tour of duty from June 1966 
to June 1967 in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 rating decision of the RO, 
which, among other things, denied a claim of service 
connection for a disorder affecting the arms and legs and for 
melanoma due to herbicide exposure.  

The Board notes that the veteran submitted a statement in 
April 1999 in which he indicated that he wanted to pursue a 
claim under 38 U.S.C.A. § 1151 for disability due to surgery 
by VA in June 1997 and a post-traumatic stress disorder 
claim.  These issues are referred to the RO for appropriate 
action.


FINDINGS OF FACT 

1.  There is no competent medical evidence linking any 
disability of the arms and legs manifested by loss of 
sensation and drawing of the muscles to the veteran's 
military service.  

2.  No competent medical evidence has been submitted to show 
that a melanoma can be attributed to in-service exposure to 
herbicides.



CONCLUSIONS OF LAW

1.  The claim of service connection for disability of the 
arms and legs manifested by loss of sensation and drawing of 
muscles is not well grounded.  38 U.S.C.A. §§ 1110, 5107 
(West 1991); 38 C.F.R. § 3.303 (1999).  

2.  The claim of entitlement to service connection for 
melanoma due to exposure to herbicides is not well grounded.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5107 (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 3.303, 3.307, 3.309 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. § 1110 (West 1991); 38 
C.F.R. § 3.303(a) (1999).  Service connection is also 
warranted where the evidence shows that a chronic disability 
or disorder has been caused or aggravated by an already 
service-connected disability.  38 C.F.R. § 3.310 (1999); 
Allen v. Brown, 7 Vet. App. 439 (1995).  When disease is 
shown as chronic in service, or within a presumptive period 
so as to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date 
are service connected unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (1999).

A person who submits a claim for VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  Only if the claimant meets this burden does VA 
have the duty to assist him in developing the facts pertinent 
to his claim.  38 U.S.C.A. § 5107(a) (West 1991); Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997).  If the claimant does 
not meet this initial burden, the appeal must fail because, 
in the absence of evidence sufficient to make the claim well 
grounded, the Board does not have jurisdiction to adjudicate 
the claim.  Boeck v. Brown, 6 Vet. App. 14, 17 (1993).

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive, but only possible, to satisfy 
the initial burden of 38 U.S.C.A. § 5107(a).  To be well 
grounded, however, a claim must be accompanied by evidence 
that suggests more than a purely speculative basis for 
granting entitlement to the requested benefits.  Dixon v. 
Derwinski, 3 Vet. App. 261, 262-63 (1992).  Evidentiary 
assertions accompanying a claim for VA benefits must be 
accepted as true for purposes of determining whether the 
claim is well grounded, unless the evidentiary assertion is 
inherently incredible or the fact asserted is beyond the 
competence of the person making the assertion. Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Where the determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence to the effect that the claim is 
plausible or possible is required.  Murphy, 1 Vet. App. at 
81.  A claimant cannot meet this burden merely by presenting 
lay testimony, because lay persons are not competent to offer 
medical opinions.  Espiritu, 2 Vet. App. at 495.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) has held that competent evidence pertaining to each 
of three elements must be submitted in order make a claim of 
service connection well grounded.  There must be competent 
(medical) evidence of a current disability; competent (lay or 
medical) evidence of incurrence or aggravation of disease or 
injury in service; and competent (medical) evidence of a 
nexus, or link, between the in-service injury or disease and 
the current disability.  This third element may be 
established by the use of statutory presumptions.  
38 U.S.C.A. § 1112 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.307, 3.309 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table).

Disability of the Arms and Legs

In the present case, the veteran has only vaguely asserted in 
various written statements on appeal that he has a current 
disorder of the arms and legs which is due to service.  He 
testified at a July 1998 hearing at the RO that, during his 
military service, he received treatment for a disorder his 
feet, and that after his separation from military service, he 
received treatment in 1968 at a VA medical center for a 
"nervous disorder", which "might have [included his] arms, 
too."  He testified that he "really started noticing [arm 
tingling] really bad about [19]76 or [19]78."  See hearing 
transcript, pp. 2, 3.  He also testified at that time that he 
"first started" having problems with tingling in the legs 
in 1976 or 1978.  See hearing transcript, p. 4.  

The veteran's service medical records show that he was seen 
in January 1966 with a complaint of a sore right foot for the 
previous 3 weeks.  A diagnosis of mild pes planus was made, 
and he was issued arch supports.  Further complaint or 
treatment for this is not shown.  A report of medical 
examination at separation from military service in November 
1967 indicates that the veteran's upper and lower 
extremities, and feet were found to be normal on physical 
examination.  The examining physician noted that the 
veteran's neurologic system was normal as well.  

The veteran's original August 1969 claim of service 
connection is silent for any complaint or treatment regarding 
his arms and legs.  Additionally, on VA examinations in 
October, November, and December 1969 (report signed and 
finalized in January 1970), the veteran reported no tingling 
of the arms or legs, and no disorder of the arms and legs was 
found on examination.  

The remaining evidence of record shows that the veteran was 
seen as early as October 1996 for musculoskeletal pain and 
numbness and tingling in the left hand and both legs.  
Assessments of neck spasm, arthritis, Wolff-Parkinson-White 
syndrome, and possible cervical nerve entrapment were noted.  
In April 1997, the veteran's wife reported that the veteran 
had numbness and tingling in his left leg.  A May 1997 VA 
treatment record indicates that the veteran complained of 
numbness of the left foot, and an examiner noted these 
complaints of numbness and weakness of the legs, feet, and 
hands.  


An August 1997 VA neurological treatment record disclosed 
decreased proprioception and pinprick in the right upper 
extremity.  While an initial assessment of "probably 
neuropathy" was then made, no subsequent treatment, second 
assessment, or diagnosis was made.  In December 1998, it was 
noted that the veteran had mild to moderate degenerative 
changes of the lumbar spine

While the veteran has recently been found to have several 
problems or suspected problems, such as nerve entrapment, 
that might account for symptoms affecting the extremities 
about which he complains, no competent medical evidence has 
been presented linking any such diagnosed disability to the 
veteran's military service.  Consequently, the claim of 
service connection is not well grounded.  Caluza, supra.  

As noted above, the initial burden of submitting a well-
grounded claim rests with the veteran.  Murphy, 1 Vet. App. 
at 81.  The veteran cannot meet his initial burden of 
submitting a well-grounded claim by relying on his own 
assertions and opinions regarding an opinion on a medical 
issue.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  As a 
layperson without the appropriate medical training and 
expertise, he is not competent to render an opinion on a 
medical matter, such as a diagnosis or medical etiology.  See 
also Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
While the veteran reports that he has continued to experience 
lower extremity numbness and tingling since service, without 
competent medical evidence of a current disability attributed 
to those continued symptoms, his assertions alone are not 
sufficient to establish a well-grounded claim.  Savage v. 
Gober, 10 Vet. App. 488 (1997).  

Melanoma

With regard to herbicide exposure (including Agent Orange), 
VA laws and regulations provide that a veteran who, during 
active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, 

and ending on May 7, 1975, and has a disease listed at 
38 C.F.R. § 3.309(e), shall be presumed to have been exposed 
to an herbicide agent, unless there is affirmative 
evidence to the contrary.  38 U.S.C.A. § 1116(a)(3) (West 
Supp. 1998); 38 C.F.R. § 3.307(a)(6)(iii) (1999).  The last 
date on which such a veteran shall be presumed to have been 
exposed to an herbicide agent shall be the last date on which 
he or she served in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending on May 7, 1975.  
38 C.F.R. § 3.307(a)(6)(iii) (1999).  "Service in the 
Republic of Vietnam" includes service in the waters offshore 
and service in other locations if the conditions of service 
involved duty or visitation in the Republic of Vietnam.  Id.

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975, the following diseases shall be 
service-connected if the requirements of 38 U.S.C.A. § 1116 
and 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 U.S.C.A. 
§ 1113 and 38 C.F.R. § 3.307(d) are also satisfied:  
chloracne or other acneform disease consistent with 
chloracne; Hodgkin's disease; multiple myeloma; non-Hodgkin's 
lymphoma; acute and subacute peripheral neuropathy; porphyria 
cutanea tarda; prostate cancer; respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea); and soft-tissue 
sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e) (1999).  The 
diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, subacute 
peripheral neuropathy shall have become manifest to a degree 
of 10 percent or more within a year, and respiratory cancers 
within 30 years, after the last date on which the veteran was 

exposed to an herbicide agent during active military, naval, 
or air service.  38 C.F.R. § 3.307(a)(6)(ii) (1999).

The Secretary of VA has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See 
Diseases Not Associated With Exposure to Certain Herbicide 
Agents, 61 Fed. Reg. 41442, 41448 (1996).  Nevertheless, the 
United States Court of Appeals for the Federal Circuit has 
held that the Veteran's Dioxin and Radiation Exposure 
Compensation Standards (Radiation Compensation) Act, Pub. L. 
No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984), does not 
preclude a claimant from establishing service connection with 
proof of direct causation, a task "which includes the 
difficult burden of tracing causation to a condition or event 
during service."  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. 
Cir. 1994).

In the present case, the Board finds that the claim of 
entitlement to service connection for melanoma due to 
exposure to herbicides is not well grounded.  The presumptive 
provisions of 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.309(e) 
cannot be relied upon by the veteran to establish service 
connection because the claimed disability is not listed in 
38 U.S.C.A. § 1116(a)(2) or 38 C.F.R. § 3.309(e).  (A list of 
soft tissue sarcomas which are contemplated by the regulation 
is provided at 38 C.F.R. § 3.309(e); however, melanosarcoma 
is not listed.)  Moreover, no competent medical evidence has 
been submitted to otherwise show that the veteran's melanoma, 
first noted in 1996, can be attributed to in-service exposure 
to Agent Orange.  In the absence of competent evidence which 
demonstrates that the veteran has a disorder listed at 
38 C.F.R. § 3.309(e), or which otherwise links a melanoma to 
service, his claim cannot properly be considered well 
grounded.  See, e.g., Brock v. Brown, 10 Vet. App. 155 
(1997).  The claim must therefore be denied.  

	(CONTINUED ON NEXT PAGE)


ORDER


Service connection for a disorder of the arms and legs 
manifested by a loss of sensation and drawing of the muscles 
is denied.  

Service connection for melanoma due to herbicide exposure is 
denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

